DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 5, 7-8, 11-13, 15-16, 18-19, and 46-48 are pending, claims 2-4, 6, 9-10, 14, 17, and 20-45 have been cancelled, and claims 1, 5, 7-8, 11-13, 15-16, 18-19, and 46-48 are currently under consideration for patentability under 37 CFR 1.104. Previous drawing objections and 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a steering and brake assembly” in claims 1, 12, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites “the third deck is slidably mounted on the wire spine”. This limitation does not further limit the subject matter in claim 13, which recites “slidably supported by the wire spine”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claim 16 is rejected for being dependent on claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danitz (US 2004/0236316), in view of Tanaka (US 2009/0209820) and Chiba (US 5,860,912).
Regarding claim 1, Danitz discloses a steerable stereoscopic endoscope (endoscope [0002]) comprising: a shaft (810, figure 8) having a distal end (see distal end of 810, figure 8), a proximal end (see proximal end of 810, figure 8), and an articulating region (100, figures 1 | see 808, figure 8) therebetween, wherein the articulating region comprises a first longitudinal hole (channels for passage [0034]) for electronic leads (wires [0034]) and a second longitudinal hole (channels for passage [0034]) for optical fibers separately passing therethrough, (fiberoptics [0034]) wherein at least one electronic lead passes through the first longitudinal hole and at least one optical fiber passes through the second longitudinal hole (interpreted as functional language | channels [0034]), wherein the articulating region further comprises a wire spine (104, figure 1a) having a distal end and a proximal end (proximal links are connected to the distal links [0033]); a plurality of stacked spacer elements (see 102, figure 1a), each of which is coaxially mounted on the wire spine (see figure 1a), wherein at least one of the stacked spacer elements includes only one proximal facing surface (102, figure 1a), an entirety of which extends in a first single plane (see 102, figure 1a), and only one distal facing surface (see 102, figure 1a), an entirety of which extends in a second single plane (see 102, figure 1a); a first deck (see distalmost 102, figure 1a) mounted to the distal end of the wire spine and a second deck (see proximalmost 102, figure 1a) mounted to the proximal end of the wire spine, and a third deck (112, figure 1a) disposed intermediate the first deck and the second deck and slidably supported by the wire spine (channels for passage of the cables that connect the link pairs…slip fit [0034]), wherein the third deck includes a different shape than each of the plurality of stacked space elements (see 112, figure 1a). Danitz is silent regarding a pair of electronic image sensor assemblies optically aligned and fixedly bonded at the distal end of the shaft for acquiring stereo images of a remote site; and a steering and brake assembly mounted to the proximal end of the shaft for controlling the disposition of the portion of the shaft distal to the articulating region of the shaft.  
Chiba teaches a stereoscopic vision endoscope with two CCDs and two corresponding objective lens systems (abstract; 21R and 21L, figure 6).  Two light guides (10, figure 6) corresponding to two illumination lens (18a-b, figure 6) illuminate an object. 
Tanaka teaches an endoscope with a control unit (2, figure 1). The control unit has a ball shaft (7, figure 2) supported by a frame (6, figure 2). The ball shaft includes a ball member (12, figure 4) and an outer case (13, figure 4) that freely rotates along the outer peripheral surface of the ball member ([0022]). The ball shaft has an anti-twist mechanism (50, figure 2) for preventing wires (4, figure 2) from becoming twisted when the outer case is rotated ([0030]). The ball member joins to the rod-shaped neck portion (14, figure 4) and is secured to the frame by inserting the neck portion into the cylindrical portion (11, figure 2) of the first plate (9a, figure 2). Connectors (40, figure 2) to which the proximal ends of wires (4, figure 2) are attached to the outer peripheral surface of the outer case (13, figure 2). The wires are supported by plates (9a-d, figure 2) through tubes (43a-d, figure 2). A screw engage portion (33, figure 5) serves as a means for maintaining the control lever (8, figure 5) in a pressed state, by pressing the rolling elements (32, figure 5) against the ball member ([0027]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the endoscope of Danitz to have stereoscopic imaging capabilities, with corresponding illumination guides, as taught by Chiba. Doing so would provide a stereoscopic image that is superior in quality (Col. 5, lines 28-36). Additionally, it would have been obvious to modify the endoscope of Danitz with the control unit (2, figure 1) as taught by Tanaka. Doing so would allow bending the endoscope in the vertical or horizontal direction, as well as in the intermediate ranges between the vertical and horizontal directions ([0007]). The modified endoscope would have a pair of electronic image sensor assemblies (two CCDs; abstract) optically aligned and fixedly bonded at the distal end of the shaft for acquiring stereo images of a remote site (see 21-22R and 21-22L, figure 7); and a steering and brake assembly (this element is interpreted under 35 USC 112f as a base having a spherical seat; a bearing ball, a joystick core, a swash plate, a brake, and a means for actuating the brake | a base 50 having a spherical seat; a bearing ball 12, a joystick core 14, a swash plate 40, figure 4 and a brake 32, and a means for actuating the brake 33, figure 5) mounted to the proximal end of the shaft for controlling the disposition of the portion of the shaft distal to the articulating region of the shaft ([0011]; Tanaka).  
Regarding claim 5, Chiba further teaches fiber optic illumination bundles (10, figure 6; Chiba) for delivering light to the distal end of the shaft.  

Claims 7-8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danitz (US 2004/0236316), in view of Chiba (US 5,860,912) and Buehs (US 2012/0041266).
Regarding claim 7, Danitz discloses a steerable endoscope (endoscope [0002]) comprising: a shaft (810, figure 8) having a distal end (see distal end of 810, figure 8), a proximal end (see proximal end of 810, figure 8), and an articulating region (100, figures 1 | see 808, figure 8) therebetween, wherein the articulating region comprises a first longitudinal hole (channels for passage [0034]) for electronic leads (functional language | wires [0034]) and a second longitudinal hole (channels for passage [0034]) for optical fibers (functional language | fiberoptics [0034]) separately passing therethrough, wherein at least one electronic lead passes through the first longitudinal hole and at least one optical fiber passes through the second longitudinal hole (interpreted as functional language | channels for passage [0034]); a wire spine (104, figure 1a) having a distal end and a proximal end (proximal links are connected to the distal links [0033]); a plurality of stacked spacer elements (see 102, figure 1a), each of which is coaxially mounted on the wire spine (see figure 1a), wherein at least one of the stacked spacer elements includes only one proximal facing surface (see 102, figure 1a), an entirety of which extends in a first single plane (see 102, figure 1a), and only one distal facing surface (see 102, figure 1a), an entirety of which extends in a second single plane (see 102, figure 1a); wherein the distal end of the shaft comprises at least a first deck (see distalmost 102, figure 1a), a second deck (see proximalmost 102, figure 1a) mounted to the proximal end of the wire spine, and a third deck (112, figure 1a) disposed intermediate the first and second decks, wherein the third deck includes a different shape than each of the plurality of stacked spacer elements (see 112, figure 1a). Danitz is silent regarding a pair of electronic image sensor assemblies optically aligned and fixedly bonded at the distal end of the shaft for acquiring an image of a remote site; and wherein the at least the first deck sealably connected by flexible metal bellows.  
Chiba teaches a stereoscopic vision endoscope with two CCDs and two corresponding objective lens systems (abstract; 21R and 21L, figure 6).  Two light guides (10, figure 6) corresponding to two illumination lens (18a-b, figure 6) illuminate an object. 
Buehs teaches the use of various articulating means for an endoscope shaft. Bellows (11, figure 6b) can have end-surface apertures (12 and 12’, figure 6b) where the ends of a structure can be firmly inserted ([0055]). The bellows can be constructed of metal ([0028]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the endoscope of Danitz to have stereoscopic imaging capabilities, with corresponding illumination guides, as taught by Chiba. Doing so would provide a stereoscopic image that is superior in quality (Col. 5, liens 28-36). Additionally, it would have been obvious to modify the decks of Danitz to be connected by flexible metal bellows as taught by Buehs. Doing so would protect the shaft elements ([0031]). The modified endoscope would have a pair of electronic image sensor assemblies (two CCDs; abstract of Chiba) optically aligned and fixedly bonded at the distal end of the shaft for acquiring an image of a remote site (see 21-22R and 21-22L, figure 7; Chiba); and wherein the at least the first deck sealably connected by flexible metal bellows ([0028] and [0055]; Buehs).  
Regarding claim 8, Danitz further discloses the distal end of the wire spine being mounted to a deck (channels for passage of the cables that connect the link pairs…slip fit [0034]) and the proximal end of the wire spine being mounted to a deck (channels for passage of the cables that connect the link pairs…slip fit [0034]).  
Regarding claim 11, Chiba further teaches fiber optic illumination bundles (10, figure 6; Chiba) for delivering light to the distal end of the shaft.  

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danitz (US 2004/0236316) and Chiba (US 5,860,912) and Buehs (US 2012/0041266) as applied to claim 7 above, and further in view of Tanaka (US 2009/0209820).
Danitz, Chiba, and Buehs disclose all of the features in the current invention as shown above for claim 7. They are silent regarding a steering and brake assembly mounted to the proximal end of the shaft for controlling the disposition of the portion of the shaft distal to the articulating region of the shaft.  
Tanaka teaches an endoscope with a control unit (2, figure 1). The control unit has a ball shaft (7, figure 2) supported by a frame (6, figure 2). The ball shaft includes a ball member (12, figure 4) and an outer case (13, figure 4) that freely rotates along the outer peripheral surface of the ball member ([0022]). The ball shaft has an anti-twist mechanism (50, figure 2) for preventing wires (4, figure 2) from becoming twisted when the outer case is rotated ([0030]). The ball member joins to the rod-shaped neck portion (14, figure 4) and is secured to the frame by inserting the neck portion into the cylindrical portion (11, figure 2) of the first plate (9a, figure 2). Connectors (40, figure 2) to which the proximal ends of wires (4, figure 2) are attached to the outer peripheral surface of the outer case (13, figure 2). The wires are supported by plates (9a-d, figure 2) through tubes (43a-d, figure 2). A screw engage portion (33, figure 5) serves as a means for maintaining the control lever (8, figure 5) in a pressed state, by pressing the rolling elements (32, figure 5) against the ball member ([0027]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the endoscope with the control unit (2, figure 1) as taught by Tanaka. Doing so would allow bending the endoscope in the vertical or horizontal direction, as well as in the intermediate ranges between the vertical and horizontal directions ([0007]). The modified endoscope would have a steering and brake assembly (this element is interpreted under 35 USC 112f as a base having a spherical seat; a bearing ball, a joystick core, a swash plate, a brake, and a means for actuating the brake | a base 50 having a spherical seat; a bearing ball 12, a joystick core 14, a swash plate 40, figure 4 and a brake 32, and a means for actuating the brake 33, figure 5) mounted to the proximal end of the shaft for controlling the disposition of the portion of the shaft distal to the articulating region of the shaft ([0011]).  

Claims 13, 15, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danitz (US 2004/0236316), in view of Chiba (US 5,860,912).
Regarding claim 13, Danitz discloses a steerable endoscope (endoscope [0002]) comprising: a shaft (810, figure 8) having a distal end (see distal end of 810, figure 8), a proximal end (see proximal end of 810, figure 8), and an articulating region (100, figures 1 | see 808, figure 8) therebetween, wherein the articulating region comprises a first longitudinal hole (channels for passage [0034]) for electronic leads (functional language | wires [0034]) and a second longitudinal hole (channels for passage [0034]) for optical fibers separately passing therethrough (functional language | fiberoptics [0034]), wherein at least one electronic lead passes through the first longitudinal hole and at least one optical fiber passes through the second longitudinal hole (interpreted a further functional language | channels for passage [0034]); wherein the distal end of the shaft comprises a wire spine (104, figure 1a) having a distal end and a proximal end (proximal links are connected to the distal links [0033]), a first deck (see distalmost 102, figure 1a) mounted to the distal end of the wire spine and a second deck (see proximalmost 102, figure 1a) mounted to the proximal end of the wire spine and a third deck (112, figure 1a) disposed intermediate the first deck and the second deck and slidably supported by the wire spine (channels for passage of the cables that connect the link pairs…slip fit [0034]), and a plurality of stacked spacer elements (see 102, figure 1a), each of which is coaxially mounted on the wire spine (see figure 1a), wherein at least one of the stacked spacer elements includes only one proximal facing surface (see 102, figure 1a), an entirety of which extends in a first single plane (102, figure 1a), and only one distal facing surface (see 102, figure 1a), an entirety of which extends in a second single plane (see 102, figure 1a), wherein the third deck includes a different shape than each of the plurality of stacked spacer elements (see figure 1a). Danitz is silent regarding a pair of electronic image sensor assemblies optically aligned and fixedly bonded at the distal end of the shaft for acquiring an image of a remote site.
Chiba teaches a stereoscopic vision endoscope with two CCDs and two corresponding objective lens systems (abstract; 21R and 21L, figure 6).  Two light guides (10, figure 6) corresponding to two illumination lens (18a-b, figure 6) illuminate an object. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the endoscope of Danitz to have stereoscopic imaging capabilities, with corresponding illumination guides, as taught by Chiba. Doing so would provide a stereoscopic image that is superior in quality (Col. 5, liens 28-36). The modified endoscope would have a pair of electronic image sensor assemblies (two CCDs; abstract) optically aligned and fixedly bonded at the distal end of the shaft for acquiring an image of a remote site (see 21-22R and 21-22L, figure 7; Chiba).
Regarding claim 15, Danitz further discloses the third deck is slidably mounted on the wire spine (channels for passage of the cables that connect the link pairs…slip fit [0034]).  
Regarding claim 18, Chiba further teaches fiber optic illumination bundles (10, figure 6; Chiba) for delivering light to the distal end of the shaft.  

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danitz (US 2004/0236316) and Chiba (US 5,860,912) as applied to claim 15 above, and further in view of Buehs (US 2012/0041266).
Danitz and Chiba disclose all of the features in the current invention as shown above for claim 15. They are silent regarding the first deck and the third deck are sealably connected by flexible metal bellows, and further wherein the second deck and the third deck are sealably connected by flexible metal bellows.  
Buehs teaches the use of various articulating means for an endoscope shaft. Bellows (11, figure 6b) can have end-surface apertures (12 and 12’, figure 6b) where the ends of a structure can be firmly inserted ([0055]). The bellows can be constructed of metal ([0028]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the first, second, and third decks of Danitz and Chiba to be connected by flexible metal bellows as taught by Buehs. Doing so would protect the shaft elements ([0031]). The modified endoscope would have the first deck and the third deck are sealably connected by flexible metal bellows ([0028] and [0055]; Buehs), and further wherein the second deck and the third deck are sealably connected by flexible metal bellows ([0028] and [0055]; Buehs).  

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danitz (US 2004/0236316) and Chiba (US 5,860,912) as applied to claim 13 above, and further in view of Tanaka (US 2009/0209820).
Danitz and Chiba discloses all of the features in the current invention as shown above for claim 13. They are silent regarding a steering and brake assembly mounted to the proximal end of the shaft for controlling the disposition of the portion of the shaft distal to the articulating region of the shaft.  
Tanaka teaches an endoscope with a control unit (2, figure 1). The control unit has a ball shaft (7, figure 2) supported by a frame (6, figure 2). The ball shaft includes a ball member (12, figure 4) and an outer case (13, figure 4) that freely rotates along the outer peripheral surface of the ball member ([0022]). The ball shaft has an anti-twist mechanism (50, figure 2) for preventing wires (4, figure 2) from becoming twisted when the outer case is rotated ([0030]). The ball member joins to the rod-shaped neck portion (14, figure 4) and is secured to the frame by inserting the neck portion into the cylindrical portion (11, figure 2) of the first plate (9a, figure 2). Connectors (40, figure 2) to which the proximal ends of wires (4, figure 2) are attached to the outer peripheral surface of the outer case (13, figure 2). The wires are supported by plates (9a-d, figure 2) through tubes (43a-d, figure 2). A screw engage portion (33, figure 5) serves as a means for maintaining the control lever (8, figure 5) in a pressed state, by pressing the rolling elements (32, figure 5) against the ball member ([0027]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the endoscope with the control unit (2, figure 1) as taught by Tanaka. Doing so would allow bending the endoscope in the vertical or horizontal direction, as well as in the intermediate ranges between the vertical and horizontal directions ([0007]). The modified endoscope would have a steering and brake assembly (this element is interpreted under 35 USC 112f as a base having a spherical seat; a bearing ball, a joystick core, a swash plate, a brake, and a means for actuating the brake | a base 50 having a spherical seat; a bearing ball 12, a joystick core 14, a swash plate 40, figure 4 and a brake 32, and a means for actuating the brake 33, figure 5) mounted to the proximal end of the shaft for controlling the disposition of the portion of the shaft distal to the articulating region of the shaft ([0011]).  

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Danitz (US 2004/0236316), Tanaka (US 2009/0209820), and Chiba (US 5,860,912) as applied to claim 1 above, and further in view of Durant (US 2009/0216083).
Danitz, Tanaka, and Chiba disclose all of the features in the current invention as shown above for claim 1. They are silent regarding the wire spine is composed of Nitinol. 
Durant teaches an elongate articulatable body (abstract) with tendons (50, figure 3a). The tendons can be made from a variety of materials, like nitinol ([0028]). 
It would have been obvious to modify the wire spine to be made of nitinol as taught by Durant. Doing so would be a well-known material in the art that can be used for tendons/cables/wires ([0028]). 

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danitz (US 2004/0236316), Chiba (US 5,860,912), and Buehs (US 2012/0041266) as applied to claim 7 above, and further in view of Durant (US 2009/0216083).
Danitz, Chiba, and Buehs disclose all of the features in the current invention as shown above for claim 7. They are silent regarding the wire spine is composed of Nitinol. 
Durant teaches an elongate articulatable body (abstract) with tendons (50, figure 3a). The tendons can be made from a variety of materials, like nitinol ([0028]). 
It would have been obvious to modify the wire spine to be made of nitinol as taught by Durant. Doing so would be a well-known material in the art that can be used for tendons/cables/wires ([0028]). 

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Danitz (US 2004/0236316) and Chiba (US 5,860,912) as applied to claim 13 above, and further in view of Durant (US 2009/0216083).
Danitz and Chiba disclose all of the features in the current invention. They are silent regarding the wire spine is composed of Nitinol. 
Durant teaches an elongate articulatable body (abstract) with tendons (50, figure 3a). The tendons can be made from a variety of materials, like nitinol ([0028]). 
It would have been obvious to modify the wire spine to be made of nitinol as taught by Durant. Doing so would be a well-known material in the art that can be used for tendons/cables/wires ([0028]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        September 7, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795